

116 S25 IS: Ensuring Lawful Collection of Hidden Assets to Provide Order Act
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 25IN THE SENATE OF THE UNITED STATESJanuary 3, 2019Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reserve any amounts forfeited to the United States Government as a result of the criminal
			 prosecution of Joaquin Archivaldo Guzman Loera (commonly known as El Chapo), or of other felony convictions involving the transportation of controlled substances into the
			 United States, for security measures along the Southern border, including
			 the completion of a border wall.
	
 1.Short titleThis Act may be cited as the Ensuring Lawful Collection of Hidden Assets to Provide Order Act or the EL CHAPO Act. 2.Use of certain forfeited criminal proceeds for border security measuresNotwithstanding any other provision of law, any illegally obtained profits resulting from any criminal drug trafficking enterprise led by Joaquin Archivaldo Guzman Loera (commonly known as El Chapo), which are criminally forfeited to the United States Government as a result of the conviction of Mr. Guzman Loera in a district court of the United States, shall be reserved for security measures along the border between the United States and Mexico, including the completion of a wall along such border, for the purpose of stemming the flow of illegal narcotics into the United States and furthering the security of the United States.
		3.Use of forfeited criminal proceeds of other convicted cartel members
 (a)DefinitionIn this section, the term member of a drug cartel means an individual engaging in a continuing criminal enterprise involving knowingly and intentionally distributing a controlled substance, intending and knowing that the substance would be unlawfully imported into the United States from a place outside of the United States.
 (b)Use of proceedsNotwithstanding any other provision of law, any funds that are criminally forfeited to the United States Government as the result of a felony conviction in a district court of the United States of a member of a drug cartel shall be reserved for security measures along the border between the United States and Mexico, including the completion of a wall along such border, for the purpose of stemming the flow of illegal narcotics into the United States and furthering the security of the United States.